Citation Nr: 0609818	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  98-03 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

At the January 26, 2006 hearing before the Board, the veteran 
provided additional information regarding his alleged PTSD 
stressors.  No attempt has been made to verify the veteran's 
stressors; therefore, using the additional information such 
an effort must be made.

A review of the claims file indicates that the veteran has 
been receiving disability benefits from the Social Security 
Administration.  All records considered by that agency in 
deciding the veteran's claim for disability benefits, 
including a copy of any decision, should be obtained.  See 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final Social Security Administration decision be obtained, 
but all records upon which that decision was based must be 
obtained as well); 38 C.F.R. § 3.159(c)(2) (2005).

Finally the veteran has indicated that additional records are 
available from VA and from his private psychologist.  These 
records should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the veteran's claim of 
entitlement to service connection for 
PTSD.  .

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  The veteran's claim was granted 
in April 1998.

3.  After securing any necessary release, 
obtain the records of treatment of the 
veteran by Dr. Skinner from July 2003 to 
the present.

4.  Obtain VA records of treatment of the 
veteran for PTSD from October 2003 to the 
present.  Associate all records and 
responses with the claims file.

5.  Contact the veteran to obtain any 
additional details or information that he 
is able to provide regarding his claimed 
PTSD stressors.  (For example, an October 
2001 VA treatment record indicates that 
the veteran has been in contact with two 
of his buddies from service; however, it 
is unclear whether they have been able to 
provide any additional information to the 
veteran or to corroborate his stressors.)  
Important details include: the dates, 
within a two-month period, of any 
stressors; the unit to which the veteran 
was assigned or serving with; and the 
place where the alleged stressor took 
place.  Thus far, the following 
information regarding the veteran's 
stressors has been obtained:

The veteran served in Vietnam from 
December 1967 to December 1968.  The 
veteran appears to have been assigned to 
HHB 2nd Bn 32nd Artillery during his 
entire tour in Vietnam.

The veteran's alleged stressors include:

Being exposed to mortar/rocket fire 
on arrival at Camp Long Binh (or Tan 
Son Nhut Air Base?) in Vietnam, in 
December 1967.

Being exposed to mortar/rocket fire 
in Cu Chi, Vietnam, while en route 
to Tay Ninh, Vietnam, in December 
1967.

Being exposed to mortar/rocket fire 
in Tay Ninh, Vietnam, between May 1, 
1968, and June 30, 1968.

Being transported, along with dead 
soldiers in body bags, on a C-130 
aircraft from Tay Ninh to Saigon, 
Vietnam, in November 1968 en route 
to the 3rd Field Hospital in Saigon.

6.  Prepare a letter asking the U. S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide any available 
information that might corroborate the 
veteran's alleged in-service stressors.  
Provide JSRRC with a description of these 
alleged stressors identified by the 
veteran (including those described 
above).  Provide JSRRC with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment and the November 1968 service 
medical records showing treatment of the 
veteran at the 3rd Field hospital.  

7.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, if any, and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

